LEVINE, Justice,
concurring specially.
Stare decisis notwithstanding, it is obvious that Hastings Pork I was incorrectly decided and should be overruled at least in part. As the majority notes, the court erred in affirming summary judgment in the earlier case (at least vis-a-vis the issue of interest) because the issue of interest was a disputed issue of material fact.
I believe it is unsettling to now advise the trial judge that he need not have adhered to the erroneous instructions of this Court because to have done so would reflect too “narrow” a construction of those instructions. It seems to me the trial court simply did what it was told to do, or attempted to do so, since no one, not even a trial judge, can accomplish the impossible. In my view those instructions were incorrect under any construction, broad or narrow, and I acknowledge as much. To do otherwise is to send an incautious signal to trial courts that our instructions on remand are subject to varying interpretations. If indeed some are, they are the fruits of our frailty and impervious to correction by either a broad or narrow construction by a trial court.